DETAILED ACTION
The present application is related to international application no. PCT/US20/63992.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on February 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson et al. (US 2014/0190696).
Claim 1. Iverson discloses A method of treating a lost circulation zone in a wellbore ([0002]; [0054]; [0055]; [0058]; [0059]), the method comprising: contacting an accelerant composition comprising triethanolamine with a cement composition ([0012] – [0014]; [0032]) in the lost circulation zone ([0010] – [0015]; [0030] – [0033]; [0053] – [0056]), the cement composition comprising at least: …; and curing the cement composition in the lost circulation zone to form a cured cement, where the triethanolamine accelerates the curing rate of the cement composition and the cured cement seals the lost circulation zone ([0053] – [0056]; [0058]; [0059]).
Iverson discloses that the cement composition comprises cementitious components (i.e. cement precursor) ([0013]; [0014]), water ([0012]) and an activator, such as triethanolamine ([0032]), but Iverson does not disclose 2Application Serial No. 16/995,069Attorney Ref. No.: SA6366/SA 6366 PAthe cement composition comprises at least: from 1 weight percent (wt.%) to 90 wt.% cement precursor based on the total weight of the cement composition; and from 5 wt.% to 70 wt.% water based on the total weight of the cement composition; where a weight ratio of triethanolamine to the cement precursor is from 0.1 percent (%) to 60%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of cementitious component(s) and/or activator in Iverson to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3. Iverson discloses The method of claim 1, in which contacting the accelerant composition with the cement composition in the lost circulation zone comprises: preparing the cement composition; combining the accelerant composition with the cement composition to produce an accelerated cement composition; and injecting the accelerated cement composition into the lost circulation zone ([0053] – [0056]; [0058]; [0059]).  
Claim 4. Iverson discloses The method of claim 1.  Iverson does not disclose further comprising drilling through the cured cement sealing the lost circulation zone to continue drilling the wellbore.  However, Iverson does disclose that the lost circulation treatment fluid may be introduced prior to, concurrently with, or subsequent to drilling operations ([0037]), such as while drilling a wellbore ([0039]; [0041]).  Moreover, it is well known in the art of cementing to drill through at least a See Shine et al. ((US 2019/0106952): [0093]); See also Roddy et al. ((US 2009/0200029): [0054]).
Claim 5. Iverson discloses The method of claim 1, further comprising introducing a displacement fluid after the lost circulation material composition to displace the lost circulation material composition into the lost circulation zone ([0053]).  
Claim 6. Iverson discloses The method of claim 1, in which the accelerated cement composition has a cure time of from 0.1 hours to 12 hours ([0031]).  
Claim 7. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]) as well as aluminum sulfate ([0040])1, but Iverson does not disclose in which the accelerant composition includes: from 5 wt.% to 10 wt.% triethanolamine based on the total weight of the accelerant composition; and from 10 wt.% to 30 wt.% aluminum sulphate based on the total weight of the accelerant composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration(s) of triethanolamine and/or aluminum sulfate in Iverson to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8. Iverson discloses The method of claim 1, in which the accelerant composition comprises calcium chloride ([0032]).
Claim 9. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]), but Iverson does not disclose in which, after combining the cement composition and the accelerant composition, the concentration of triethanolamine in the lost circulation zone is greater than or equal to 10,000 parts per million by weight based on the total weight of accelerant composition and cement composition injected into the lost circulation zone.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of triethanolamine in Iverson to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition may comprise weighting agents ([0018]), which are well known additives in the art to optimize the density of a cement composition, but Iverson does not disclose in which the cement composition has a density in a range of from 65 pcf to 180 pcf.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density of the cement composition in Iverson to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iverson et al. (US 2014/0190696) in view of Kellet et al. (US 4,257,814).
Claim 2. Iverson discloses The method of claim 1.  Iverson discloses a lost circulation treatment fluid comprising a set-delayed cement composition ([0010]; [0037]), but Iverson does not explicitly disclose in which contacting the accelerant composition with the cement composition in the lost circulation zone comprises: injecting the accelerant composition into the lost circulation zone; and injecting the cement composition into the lost circulation zone after injecting the accelerant composition.  However, Kellet teaches an agent comprising triethanolamine for accelerating hardening KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method of Iverson by introducing the triethanolamine into the subterranean formation separately from the cement in order to control and/or delay the setting of the cement material(s) (Col. 2, lines 37-42; Col. 4, line 52 – Col. 5, line 2).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson et al. (US 2014/0190696) in view of Patil et al. (US 2019/0225542).
Claim 10. Iverson discloses The method of claim 1.  Iverson discloses cementitious components that hydraulically set in the presence of water, such as pumice and lime ([0014]), but Iverson does not disclose in which the cement precursor is API Class G cement.  However, Patil teaches a treatment fluid, such as a cement slurry ([0009]; [0023]), comprising cementitious materials, such as pumicite and lime, and/or Portland cements, such as Class G cement ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementitious components in Iverson with Class G cement, as taught by Patil, as a known hydraulic cement substitute. 
Claim 11. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition may comprise weighting agents ([0018]), but Iverson does not disclose in which the cement composition includes from 10 % to 150 % by weight of cement weighting agent comprising hematite, hausmanite, or both.  However, Patil teaches that the treatment fluid may comprise cement and weighting agents ([0015]; [0016]), wherein the weighting agent may comprise hematite, present at .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of copending Application No. 16/995,069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed toward a method of treating a wellbore using a cement composition comprising triethanolamine as an accelerant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Agapiou et al. (US 2015/0197033) provides evidence that aluminum sulfate is a set accelerator that may be used alongside cement set accelerators, such as triethanolamine ([0023]; [0032]).